UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 TRACEY EVETTE RICHARDS,

               Plaintiff,

          v.                                           16-CV-804
                                                       DECISION AND ORDER
 NANCY A. BERRYHILL, 1
 Acting Commissioner of Social Security,

               Defendant.



      On October 7, 2016, the plaintiff, Tracey Evette Richards, brought this action

under the Social Security Act ("the Act"). She seeks review of the determination by the

Commissioner of Social Security ("Commissioner") that she is not disabled. Docket

Item 1. On May 2, 2017, Richards moved for judgment on the pleadings, Docket

Item 13; on September 20, 2017, the Commissioner responded and cross-moved for

judgment on the pleadings, Docket Item 19; and on October 11, 2017, Richards replied,

Docket Item 20. Richards primarily contends that the decision must be remanded

because the administrative law judge ("ALJ") failed to weigh and consider her treating

medical source’s opinion that Richards’s eye condition renders her unable to use a

computer at work. Docket Item 13-1 at 17.

      For the reasons that follow, this Court grants Richards’s motion in part and

denies the Commissioner’s cross-motion.


      1 Although Carolyn W. Colvin was Acting Commissioner of Social Security when
Richards first filed her complaint, Nancy A. Berryhill is now the Acting Commissioner of
Social Security. See Patterson v. Berryhill, No. 2:18-cv-00193-DWA, slip op. at 2 (W.D.
Pa. June 14, 2018).
                                     BACKGROUND


I.     PROCEDURAL HISTORY

       On June 12, 2013, Richards applied for disability insurance benefits. Tr. 141.

She claimed that she had been disabled since December 7, 2012, due to

blepharospasm, 2 degenerative disc dissection, arthritis, migraines, chronic obstructive

pulmonary disease, and anxiety. Tr. 83-84. 3

       On September 30, 2013, Richards received notice that her application was

denied because she was not disabled under the Act. Tr. 82, 92, 99, 103. She

requested a hearing before an ALJ, Tr. 104-05, which was held before ALJ Robert T.

Harvey on June 18, 2015, Tr. 39. ALJ Harvey then issued a decision on August 5,

2015, confirming the finding that Richards was not disabled. Tr. 31. Richards appealed

the ALJ’s decision, but her appeal was denied, and the decision then became final.

Tr. 1. On October 7, 2016, Richards filed this action, asking this Court to review the

ALJ’s decision. Docket Item 1.




       2 Blepharospasm is an “[i]nvoluntary contraction of the muscles of the eyelid,
resulting in closure of the eye.” Blepharospasm, AM. JUR., PROOF OF FACTS: ATTORNEY’S
ILLUSTRATED MEDICAL DICTIONARY at B15 (3d ed. 2002).
       3  According to Richards’s initial disability determination, which was completed in
September 2013, Richards initially filed for disability on June 17, 2013, alleging a
disability onset date of December 7, 2012. Tr. 83-84. An “Application Summary for
Disability Insurance Benefits” generated by the Social Security Administration on July
12, 2013, however, notes that Richards applied for benefits on July 12, 2013, and that
she became unable to work on December 20, 2012. Tr. 141. A field office disability
report dated June 12, 2013, also indicates that Richards’s alleged onset date was
December 20, 2012. Tr. 160.

                                             2
II.    RELEVANT MEDICAL EVIDENCE

       The following summarizes the medical evidence most relevant to Richards’s

objection. Richards was examined by a number of different providers, most of whom

are mentioned in the ALJ’s decision, but only Aston B. Williams, M.D., a

gastroenterologist and Richards’s primary care physician, and two doctors from the

Cleveland Clinic are of significance to Richards’s eyesight-impairment-related objection

to the ALJ’s decision.


       A.       Aston B. Williams, M.D., a Gastroenterologist

       A number of medical reports refer to Dr. Williams, a gastroenterologist, as

Richards’s primary care physician. See, e.g., Tr. 355 (report by Humberto Choi, M.D., a

pulmonologist, dated October 23, 2013); Tr. 241 (emergency department report dated

December 4, 2012); Tr. 254 (emergency department report dated Sept. 12, 2013); Tr.

239 (report by Michael S. Weingarten, M.D., a rheumatologist, dated October 31, 2012);

Tr. 286 (report by Lauren Jendraszek, a physician assistant, dated July 8, 2013); Tr.

290 (report by P.A. Jendraszek dated June 10, 2013); Tr. 297 (report by P.A.

Jendraszek dated April 26, 2013); Tr. 300 (report by P.A. Jendrasek dated Feb. 28,

2013); Tr. 307 (report by Maria Rizzo, a physician assistant, dated January 24, 2013);

Tr. 322 (letter by Jack Cukierman, M.D., an endocrinologist, dated July 17, 2013). But

the record does not include medical records from Dr. Williams; instead, the only

substantial records from Dr. Williams are two letters addressing Richards’s medical

issues. Tr. 557-60. 4



       4   The record also includes two cover letters written by Dr. Williams. Tr. 555-56.

                                              3
       In the first letter, dated July 3, 2013, Dr. Williams wrote to a P. David Jarry, M.D. 5

Tr. 557. In the letter, Dr. Williams attempted to “give[] some clarity to the medical

condition on Ms. Tracey Richards.” Tr. 558. He described Richards’s medical

diagnoses, including cervicalgia, spinal stenosis, and myofascial pain. Tr. 557. He

noted that Richards had “a cervical herniated disc disease and an eye condition which

consists of ptosis of the right upper lid and a lid retraction of the left upper and lower

lids.” Tr. 557. “She was given a diagnosis of blepharospasm which was treated with

Botox injections. . . without any improvement.” Tr. 558. Dr. Williams described his

communications with Richards, including her statements that a “trigger point injection

she has been receiving [has] not been giving her any relief.” Tr. 557. Regarding her

eye condition, he noted that while she is not blind, her “pain and inability to focus and

the twitching or blepharospasm of the eye . . . has made it impossible to use the

computer.” Id. Dr. Williams described Richards’s treatment by various other doctors,

including a neurologist at the Dent Neurological Center; Dr. Daniel Schaefer, an

ophthalmologist; and Dr. Weingarten, a rheumatologist. Id. He noted that “the patient

has seen [three] different ophthalmologists and no one has come up with a correct

diagnosis or the proper treatment plan for her.” Tr. 558.

       In Dr. Williams’s second letter, dated October 9, 2013, he wrote to Juliann Perry,

M.D., a doctor at the Cleveland Clinic, referring Richards to Dr. Perry for evaluation,

diagnosis, and treatment. Tr. 559. In the letter, Dr. Williams again summarized

Richards’s ailments. Id.




       5   The record is silent as to the specialty of Dr. Jarry.

                                                4
       As of June 2015, in a brief cover letter, Dr. Williams opined that Richards was “no

better than she was [two] years ago.” Tr. 555.


       B.     Cleveland Clinic Ophthalmology Evaluations

       On October 24, 2013, Richards was evaluated by Dr. Perry, an ophthalmologist

at the Cleveland Clinic. Tr. 374-376. Dr. Perry concluded that he did not “see a

physiologic cause of vision loss,” Tr. 376, and he recommended Richards to Lisa D.

Lystad, M.D., another ophthalmologist.

       Dr. Lystad evaluated Richards on November 26, 2013. Tr. 431. Dr. Lystad

addressed Richards’s complaints including difficulty focusing with both eyes and

“constant” twitching. Tr. 431. Her report stated that Richards received botox “which

helped the twitching.” Id. Dr. Lystad diagnosed Richards with sudden loss of vision,

progressive high (degenerative) myopia, monoclonal gammopathy, and migraines.

Tr. 435. Regarding her vision loss, Dr. Lystad reported that she “[r]eassured [the]

patient and [her] family that [she] did not see an[y] pathology that would prevent the

return of baseline vision.” Tr. 435. She reported that Richards’s thyroid was functioning

normally. Id. Dr. Lystad also provided Richards with instructions for how best to use a

computer with Richards’s conditions, including decreasing screen brightness, increasing

screen contrast, changing default background colors so that there are light letters on a

darker background, and using certain font styles and sizes. Tr. 436.


III.   THE ALJ’S DECISION

       In denying Richards’s application, the ALJ evaluated Richards’s claim under the

Social Security Administration’s five-step evaluation process for disability

determinations. See 20 C.F.R. § 404.1520. At the first step, the ALJ must determine

                                             5
whether the claimant is currently engaged in substantial gainful employment.

§ 404.1520(a)(4)(i). If so, the claimant is not disabled. Id. If not, the ALJ proceeds to

step two. § 404.1520(a)(4).

       At step two, the ALJ decides whether the claimant is suffering from any severe

impairments. § 404.1520(a)(4)(ii). If there are no severe impairments, the claimant is

not disabled. Id. If there are any severe impairments, the ALJ proceeds to step three.

§ 404.1520(a)(4).

       At step three, the ALJ determines whether any severe impairment or impairments

meet or equal an impairment listed in the regulations. § 404.1520(a)(4)(iii). If the

claimant’s severe impairment or impairments meet or equal one listed in the regulations,

the claimant is disabled. Id. But if the ALJ finds that none of the severe impairments

meet any of the regulations, the ALJ proceeds to step four. § 404.1520(a)(4).

       As part of step four, the ALJ first determines the claimant’s residual functional

capacity (“RFC”). See §§ 404.1520(a)(4)(iv); 404.1520(d)-(e). The RFC is a holistic

assessment of the claimant—addressing both severe and nonsevere medical

impairments—that evaluates whether the claimant can perform past relevant work or

other work in the national economy. See 20 C.F.R. § 404.1545.

       After determining the claimant's RFC, the ALJ completes step four. 20 C.F.R.

§ 404.1520(e). If a claimant can perform past relevant work, he or she is not disabled

and the analysis ends. § 404.1520(f). But if the claimant cannot, the ALJ proceeds to

step five. 20 C.F.R. §§ 404.1520(a)(4)(iv); 404.1520(f).

       In the fifth and final step, the Commissioner must present evidence showing that

the claimant is not disabled because the claimant is physically and mentally capable of



                                             6
adjusting to an alternative job. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

20 C.F.R. § 404.1520(a)(v), (g). More specifically, the Commissioner bears the burden

of proving that a claimant "retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy." Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999).

       In this case, the ALJ determined at step one that Richards had not engaged in

substantial gainful activity since December 7, 2012, the alleged onset date. Tr. 21. At

step two, the ALJ found that Richards had the following severe impairments:

“blepharospasms, myalgia (right side of body), and asthma.” Id. At step three, the ALJ

determined that these severe impairments did not medically equal the criteria of any

impairment listed in 20 C.F.R. 404, Subpart P, Appendix 1. Id.

       In assessing Richards’s RFC, the ALJ determined that Richards could perform

light work, as defined in 20 C.F.R. § 404.1567(b), 6 but could not work in an area with

unprotected heights or around heavy, moving, or dangerous machinery. Tr. 22.

Additionally, the ALJ found that she “cannot work in an area where she would be

exposed to excessive pulmonary irritants” and that she “has occasional limitations in

bending, climbing, stooping, squatting, kneeling, balancing, or crawling.” Id. She

cannot climb ladders, scaffolds, or ropes. Id. She occasionally cannot “reach in all


       6  “Light work involves lifting no more than [twenty] pounds at a time with frequent
lifting or carrying of objects weighing up to [ten] pounds. Even though the weight lifted
may be very little, a job is in this category when it requires a good deal of walking or
standing, or when it involves sitting most of the time with some pushing and pulling of
arm or leg controls. To be considered capable of performing a full or wide range of light
work, [a claimant] must have the ability to do substantially all of these activities. If
someone can do light work, . . . he or she can also do sedentary work, unless there are
additional limiting factors such as loss of fine dexterity or inability to sit for long periods
of time.” 20 C.F.R. § 404.1567(b).

                                               7
directions with her right upper extremity” and “has an occasional limitation for pushing or

pulling with her right upper extremity.” Id. Finally, the ALJ found that “[s]he has an

occasional limitation for near and far acuity, depth perception[,] and peripheral vision;”

and “[s]he cannot work in areas where she would be exposed to excessive cold or

dampness.” Id.

          At step four, the ALJ determined that Richards had the RFC to perform past

relevant work as a customer service representative and customer complaint clerk.

Tr. 30.

          Richards raises two objections to the ALJ conclusions. First, Richards argues

that the ALJ erred because his written determination did not mention Dr. Williams’s

statement that Ms. Richards could not use a computer at work. Docket Item 13-1 at 17-

19. Second, she objects to the ALJ’s formulation of her RFC because, she argues, he

“failed to perform a function by function analysis.” Id. at 19-22.


                                  STANDARD OF REVIEW


          When evaluating a decision by the Commissioner, district courts have a narrow

scope of review: they are to determine whether the Commissioner's conclusions are

supported by substantial evidence in the record and whether the Commissioner applied

the appropriate legal standards. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012).

Indeed, a district court must accept the Commissioner's findings of fact if they are

supported by substantial evidence in the record. 42 U.S.C. § 405(g). Substantial

evidence is more than a scintilla and includes "such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion." Moran v. Astrue, 569 F.3d

108, 112 (2d Cir. 2009) (quoting Burgess v. Astrue, 537 F.3d 117,127 (2d Cir. 2008)).

                                              8
In other words, a district court does not review a disability determination de novo. See

Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).


                                       DISCUSSION


I.     THE TREATING SOURCE RULE AND THE DUTY TO DEVELOP THE
       RECORD

          A. Dr. Williams’s Treating Source Opinion

       “The treating physician rule . . . was originally developed by Courts of Appeals as

a means to control disability determinations by administrative law judges under the

Social Security Act.” Black & Decker Disability Plan v. Nord, 538 U.S. 822, 829 (2003).

“In 1991, the Commissioner of Social Security adopted regulations approving and

formalizing the use of the rule in the Social Security disability program.” Id. “The Social

Security Administration, the regulations inform, will generally ‘give more weight to

opinions from . . . treating sources,’ and ‘will always give good reasons in [its] notice of

determination or decision for the weight [it] give[s a claimant’s] treating source’s

opinion.’” Id. (quoting 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2)). An “ALJ must

‘review all of the evidence relevant’ to a claim under 20 C.F.R. § 404.1527(c), but he

does not err by failing to mention all of that evidence.” Pope v. Barnhart, 57 F. App’x

897, 899 (2d Cir. 2003) (summary order).

       Here, the record includes two letters from Dr. Williams, referred to multiple times

as Richards’s primary care physician. Tr. 557-60. Richards has plucked one statement

from one of Dr. Williams’s letters in which he states that “because of the pain and

inability to focus and the twitching or blepharospasm of the eye, this has made it

impossible [for Richards] to use a computer,” Tr. 557, and argues that the ALJ’s failure


                                              9
to mention that conclusion requires remand, Docket Item 13-1 at 17-19. This Court has

serious doubt that the ALJ’s failure to address that sentence from the letter is itself

error, especially when the ALJ discusses at great length Richards’s eye condition and

the reasons why it does not prevent her from performing substantial gainful activity. For

example, the ALJ discussed Richards’s treatment by Dr. Lisa Lystad, Richards’s

ophthalmologist, and cited substantial evidence from Dr. Lystad’s records supporting his

conclusion that Richards’s eye-related impairments were not sufficiently severe to

render her disabled under the Social Security Act. Tr. 27-28.

       That being said, although the ALJ evaluated the medical opinions of a great

number of providers and assigned a weight to each, Tr. 22-30, the ALJ’s decision fails

even to mention Dr. Williams’s medical opinion and evidence in the record that relates

to his treatment of Richards. That is inconsistent with SSA’s own regulations, which

require ALJs to explain the weight given to a treating source opinion and the reasons

supporting that decision. See C.F.R. § 404.1527(c)(2) (“We will always give good

reasons in our notice of determination or decision for the weight we give your treating

source’s medical opinion”); Smith v. Comm’r of Soc. Sec. Admin., 731 F. App’x 28, 30

(2d Cir. 2018) (summary order) (remand not necessary where “ALJ properly afforded

little weight to the opinion of [claimant’s] primary care physician . . . and set forth good

reasons for doing so”) (emphasis added). What is more, in 2015—two years after Dr.

Lystad’s optimistic findings upon which the ALJ relied—Dr. Williams concluded that

Richards was no better than she had been two years earlier, but the ALJ does not

address that. Tr. 555. For those reasons, the case must be remanded so that the ALJ

can consider Dr. Williams’s records and opinions.



                                             10
       The Commissioner argues that there is no evidence that Dr. Williams is a treating

source. Docket Item 19-1 at 24. See Petrie v. Astrue, 412 F. App’x 401, 405 (2d Cir.

2011) (quoting Mongeur v. Heckler, 722 F.2d 1033, 1039 n.2) (“a physician who only

examine[s] a claimant ‘once of twice’ [does] not see that claimant regularly and d[oes]

not develop a physician/patent relationship with the claimant”). Indeed, the nature and

extent of the medical relationship between Richards and Dr. Williams is somewhat

ambiguous. In communication between Richards’s attorney and the ALJ, Richards’s

attorney described Dr. Williams as a treating physician. Tr. 554. But the only

substantive medical evidence in the record from Dr. Williams are the two letters he

wrote about Richards’s conditions. Tr. 557-560. Because much in those two letters

addresses treatment by other doctors, the ALJ might have concluded that, based solely

on the letters, Richards did not have a treating physician relationship with Dr. Williams.

See id.

       On the other hand, reports from a great number of other doctors and sources

throughout the record describe Dr. Williams as Richards’s primary care physician. See

e.g., Tr. 239, 241, 254, 286, 290, 297, 300, 307, 322, and 355. Additionally, the context

of the letters, including Dr. Williams’s knowledge of Richards’s treatments and his

referral of Richards to doctors at the Cleveland Clinic, suggest that he may well have

had a close and continuous treatment relationship with Richards. See Tr. 557-560. In

light of the “reasonable basis for doubt whether the ALJ” correctly applied the treating

source rule to Dr. Williams, the case deserves remand—at least for the ALJ to address

their relationship in the first instance. Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir. 1998)

(quoting Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987)).



                                            11
       Furthermore, even if Dr. Williams was not Richards’s primary treating physician,

SSA regulations provide that the agency “will always consider the medical opinions in [a

claimant’s] case record together with the rest of the relevant evidence [it] receive[s]” and

that “[r]egardless of its source, [SSA] will evaluate every medical opinion [it] receive[s].”

20 C.F.R. § 404.1527. Here, “without any analysis from the ALJ, there is no basis for

drawing any conclusions about what evidence [from Dr. Williams that] he considered or

overlooked.” Thomas v. Colvin, 826 F.3d 953, 959 (7th Cir. 2016). Stated another way,

the ALJ should expressly consider the medical evidence from Dr. Williams even if the

ALJ correctly concludes that Dr. Williams was not Richards’s primary treating physician.


       B.     Duty to Develop the Record

       The ALJ’s duty to develop the record also required him to contact Dr. Williams to

obtain any substantive medical records relating to Richards’s impairments.

       The Social Security Act provides that:

       In making any determination [with respect to whether an individual is under
       a disability] the Commissioner of Social Security shall make every
       reasonable effort to obtain from the individual’s treating physician ... all
       medical evidence, including diagnostic tests, necessary in order to properly
       make such determination, prior to evaluating medical evidence obtained
       from another source on a consultative basis.

42 U.S.C. § 423(d)(5)(B). “Even when a claimant is represented by counsel, it is the

well-established rule in our circuit ‘that the social security ALJ, unlike a judge at trial,

must on behalf of all claimants . . . affirmatively develop the record in light of the

essentially non-adversarial nature of a benefits proceeding.” Morgan v. Astrue, 569

F.3d 108, 112 (2d Cir. 2009) (quoting Lamay v. Comm’r of Soc. Sec., 562 F.3d 503,

508-09 (2d Cir. 2009). “Because treating source evidence (including opinion evidence)

is important, if the evidence does not support a treating source’s opinion on any issue

                                              12
reserved to the Commissioner and the adjudicator cannot ascertain the basis of the

opinion in the case record, the adjudicator must make ‘every reasonable effort’ to

recontact the source for clarification of the reasons for the opinion.” Deck v. Comm’r of

Soc. Sec. Admin., 2018 WL 6111773, at *6 (Nov. 21, 2018) (quoting SSR 96-5p, 1996

WL 374183, at *6).

      Here, as noted above, both (1) the context of Dr. Williams’s letters and (2) the

repeated references by other doctors to Dr. Williams as Richards’s primary treating

physician suggests a close provider-patient relationship. But the record includes only

two substantive letters that Dr. Williams wrote on his patient’s behalf and no medical

records from him. For that reason, there appears to be a “clear gap[] in the

administrative record” that the ALJ had a duty to develop further by contacting Dr.

Williams directly to find out what medical evidence from his office might be missing from

the record. Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999). And if there were no

such records, or if such records were unobtainable for some reason, the ALJ should

have described the efforts the agency took to obtain them.

      For those reasons as well, the case is remanded so that the ALJ can develop the

record by obtaining all of Richards’s medical records from Dr. Williams, expressly

consider any medical evidence available from Dr. Williams, and reweigh the evidence.


II.   THE ALJ’S FAILURE TO USE A FUNCTION-BY-FUNCTION ANLAYSIS

      Richards also argues that the ALJ failed to perform a “function-by-function

analysis” in formulating Richards’s RFC and that this failure was legal error. Docket




                                           13
Item 13-1 at 19-22. Under Social Security Ruling 98-8p, 7 which states the SSA’s

“policies and policy interpretations regarding the assessment of [RFC] in initial claims

for disability benefits,” the

       RFC assessment must first identify the individual’s function limitations or
       restrictions and assess his or her work-related abilities on a function-by-
       function basis, including the functions in paragraphs (b), (c), and (d) of 20
       C.F.R. 404.1545 and 416.945. Only after that may RFC be expressed in
       terms of the exertional levels of work, sedentary, light, medium, heavy, and
       very heavy.

SSR 96-8p, 1996 WL 374184, at *1 (July 2, 1996). Furthermore,

       [t]he functions described in paragraphs (b), (c), and (d), of 20 C.F.R. §§
       404.1545 and 416.945 include physical abilities such as sitting, standing,
       walking lifting, carrying, pushing, pulling, or other physical functions; mental
       abilities such as understanding, remembering, carrying out instructions, and
       responding appropriately to supervision; and other abilities that may be
       affected by impairments, such as seeing, hearing, and the ability to tolerate
       environmental factors.

Cichocki v. Astrue, 729 F.3d 172, 176 (2d. Cir. 2013).

       Nevertheless, the Second Circuit has determined that an “ALJ’s failure to

conduct an explicit function-by-function analysis in concluding, at Step Four, that [a

claimant] is able to return to her past work . . . is [not] a per se error requiring remand.”

Id. at 176-77. Instead, “[t]he relevant inquiry is whether the ALJ applied the correct

legal standards and whether the ALJ’s determination is supported by substantial

evidence.” Id. at 177. Specifically, courts must consider whether an “ALJ’s analysis at

Step Four regarding a claimant’s functional limitations and restrictions affords an

adequate basis for meaningful judicial review, applies the proper legal standards, and is


       7“Social Security Rulings . . . are binding on all components of the Social
Security Administration. These rulings represent precedent final opinions and orders
and statements of policy and interpretations that [SSA] ha[s] adopted.” 20 C.F.R. §
402.35(b)(1).

                                              14
supported by substantial evidence such that additional analysis would be unnecessary

or superflouous[.]” Id. “Remand may be appropriate . . . where an ALJ fails to assess a

claimant’s capacity to perform relevant functions, despite contradictory evidence in the

record, or where other inadequacies in the ALJ’s analysis frustrate meaningful review.”

Id.

      Because this Court’s remands the case so that the ALJ can consider whether

any medical evidence relating to Dr. Williams’s treatment might modify Richards’s RFC,

questions regarding the adequacy of the ALJ’s RFC analysis “may be affected by the

ALJ’s treatment of this case on remand.” Watkins v. Barnhart, 350 F.3d 1297, 1299

(10th Cir. 2003). This Court therefore will not reach these issues. Id. Nevertheless, the

Court observes that an adequate written explanation of the ALJ’s determinations in

formulating Richards’s RFC is necessary for meaningful judicial review. Cichocki, 729

F.3d at 177.




                                           15
                                     CONCLUSION


         For the reasons stated above, the Commissioner's motion for judgment on the

pleadings, Docket Item 19, is DENIED, and Richards’s motion for judgment on the

pleadings, Docket Item 13, is GRANTED in part and DENIED in part. The decision of

the Commissioner is VACATED, and the matter is REMANDED for further

administrative proceedings consistent with this decision.

         SO ORDERED.

Dated:         December 28, 2018
               Buffalo, New York



                                             s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           16
